Case: 5:15-cr-00339-JG Doc #: 626 Filed: 01/25/21 1 of 5. PageID #: 3764



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                          :
 UNITED STATES OF AMERICA,                :           CASE NO. 15-cr-339
                                          :
            Plaintiff,                    :           OPINION & ORDER
                                          :           [Resolving Doc. 618]
 vs.                                      :
                                          :
 ERIC EDWARDS,                            :
                                          :
            Defendant.                    :
                                          :

 JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

        Defendant        Eric   Edwards       moves    for   compassionate   release    under

 18 U.S.C. § 3582(c). 1     Despite his young age, Edwards argues that his obesity and

 hypertension coupled with the high COVID-19 exposure risk at his prison facility justify

 reduction of his sentence to time served. 2 The Government opposes. 3 For the reasons stated

 below, the Court DENIES Edwards’s motion.

                                     I.        BACKGROUND

        On May 5, 2016, this Court sentenced Defendant Edwards to 110 months’

 imprisonment and four years’ supervised release following his guilty plea to participating in

 a cocaine and heroin distribution scheme. 4 Edwards was an organizing member of the

 conspiracy who sold drugs to lower-level distributors. 5 Despite his previously convicted

 felon status, Edwards possessed and used loaded firearms in the scheme. 6 Edwards also


        1
            Doc. 618.
        2
            Id.
        3
          Doc. 619.
        4
          Doc. 376 at 2–3.
        5
          Doc. 298 at 7.
        6
          Id. at 9.
Case: 5:15-cr-00339-JG Doc #: 626 Filed: 01/25/21 2 of 5. PageID #: 3765

 Case No. 15-cr-339
 GWIN, J.

 personally carried out and directed others to carry out violent actions to collect on drug debts

 and intimidate others. 7 Edwards participated in at least one assault where a victim was badly

 beaten. 8

        Edwards also had a significant previous criminal history, including aggravated battery,

 unlawful delivery of a controlled substance, possessing weapons under disability, and

 defacing firearm identification marks convictions. 9      After earlier convictions, Edwards

 repeatedly violated probation orders either by failing drug tests, failing to report to his

 probation officer, or committing new crimes. 10

         Edwards, now 30, claims that obesity and hypertension make him highly vulnerable

 to adverse sequelae if he contracts COVID-19. 11 It is also undisputed that there are active

 COVID-19 cases at Edwards’s prison facility, USP Atwater. 12

        Edwards has a June 28, 2023 projected release date. 13

                                   II.     LEGAL STANDARD

        A. Exhaustion
        The Court may modify a sentence upon defendant’s motion filed at least 30 days after

 requesting compassionate release from his facility’s warden. 14 On August 6, 2020, Edwards




        7
          Id. at 6.
        8
          Id. at 7.
        9
          Id. at 11–17.
        10
           Id.
        11
             Doc. 618 at 1.
        12
             Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/
 (last visited Jan. 22, 2021).
          13
             Federal Bureau of Prisons, Find an Inmate,
 https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results (last visited Jan. 22,
 2021).
          14
             18 U.S.C. § 3582(c)(1)(A); see also United States v. Alam, 960 F.3d 831, 834–35
 (6th Cir. 2020).
                                                -2-
Case: 5:15-cr-00339-JG Doc #: 626 Filed: 01/25/21 3 of 5. PageID #: 3766

 Case No. 15-cr-339
 GWIN, J.

 petitioned USP Atwater’s warden for compassionate release. 15 On November 23, 2020,

 Edwards filed a compassionate release motion in this Court. 16 Accordingly, Edwards satisfies

 18 U.S.C. § 3582(c)(1)(A)’s exhaustion requirement.

        B. Eligibility

        To grant compassionate release, the Court must: (1) “find that extraordinary and

 compelling reasons warrant [a sentence] reduction,” 17 (2) “ensure that such a reduction is

 consistent with applicable policy statements issued by the Sentencing Commission,” and (3)

 “consider[ ] all relevant sentencing factors listed in 18 U.S.C. § 3553(a).” 18 Presently, there

 are no applicable Sentencing Commission policy statements for inmate-filed compassionate

 release motions. 19

                                       III.   DISCUSSION

        The Court finds that the balance of Edwards’s alleged health problems and the

 18 U.S.C. § 3553(a) sentencing factors weigh against releasing Edwards.

        Edwards played a leading role in an 18-defendat cocaine and heroin distribution

 scheme. 20 As part of the scheme, Edwards personally committed violence and used his


        15
            Doc. 623-1.
        16
            Doc. 618.
         17
            “[I]n the absence of an applicable policy statement for inmate-filed compassionate-
 release motions, district courts have discretion to define ‘extraordinary and compelling’ on
 their own initiative.” United States v. Elias, – F.3d —, No. 20-3654, 2021 WL 50169, *2 (6th
 Cir. Jan. 6, 2021).
         18
            Id. (citing United States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020) (citing
 18 U.S.C. § 3582(c)(1)(A))) (internal quotation marks omitted).
         19
            See Elias, 2021 WL 50169 at *2 (“[U.S.S.G.] § 1B1.13 is not an applicable policy
 statement for compassionate-release motions brought directly by inmates, and so district
 courts need not consider it when ruling on those motions.”); Jones, 980 F.3d at 1108 (stating
 that “[t]he Commission’s policy statement on compassionate release resides in
 U.S.S.G. § 1B1.13” but explaining that “§ 1B1.13 does not ‘appl[y]’ to cases where an
 imprisoned person files a motion for compassionate release.”).
         20
            Doc. 298 at 4, 7.
                                                 -3-
Case: 5:15-cr-00339-JG Doc #: 626 Filed: 01/25/21 4 of 5. PageID #: 3767

 Case No. 15-cr-339
 GWIN, J.

 position of authority to direct others to commit violent acts on his behalf. 21 Consistent with

 those approaches, Edwards possessed multiple firearms, despite his felon status. 22

        Further, Edwards was not a first-time offender. He had previously been convicted of

 multiple felonies, including violent offenses. 23 And Edwards had previously failed to comply

 with supervised release terms. 24

        Edwards argues that he should nevertheless be granted compassionate release

 because he is the only member of his conspiracy still incarcerated. 25 Indeed, this Court

 granted two Edwards co-defendants serving similar sentences compassionate release in

 2020. 26

        The Court rejects this argument, finding that two factors justify Edwards’ different

 treatment.

        First, Edwards is only 30 years old, 11 and 33 years younger than compassionately

 released co-defendants Lowrell Neal and Clifford Edwards, respectively. 27 While Edwards




        21
           Id. at 6.
        22
           Id.
        23
           Id. at 11–17.
        24
           Id.
        25
             Doc. 618 at 4.
        26
          United States v. Neal, 5:15-cr-339, 2020 WL 4003049 (N.D. Ohio July 15, 2020);
 United States v. Edwards, 5:15-cr-339, 2020 WL 4003050 (N.D. Ohio July 15, 2020).
       27
          Federal Bureau of Prisons, Find an Inmate,
 https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results (last visited Jan. 22,
 2021).
                                          -4-
Case: 5:15-cr-00339-JG Doc #: 626 Filed: 01/25/21 5 of 5. PageID #: 3768

 Case No. 15-cr-339
 GWIN, J.

 does present some evidence of obesity and hypertension, Edwards’s relative youth places

 him at decreased COVID-19 complication risk. 28

        Second, a COVID-19 vaccine has been developed since Edwards’s co-defendants

 were released in 2020. And the Bureau of Prisons has begun administering vaccines to its

 inmates under Centers for Disease Control guidance. 29 As of January 15, 2021, more than

 17,000 vaccine doses have been administered to federal staff and inmates. 30 As vaccine

 distribution increases over time, Edwards should be able to receive the vaccine. 31

        For these reasons, the 18 U.S.C. § 3553(a) sentencing factors weigh against releasing

 Edwards.

                                     IV.    CONCLUSION

        For these reasons, the Court DENIES Edwards’s compassionate release motion.

 IT IS SO ORDERED.

  Dated: January 25, 2021                       s/     James S. Gwin
                                                JAMES S. GWIN
                                                UNITED STATES DISTRICT JUDGE




        28
            Centers for Disease Control, Older Adults,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (Dec.
 13, 2020).
         29
             Federal Bureau of Prisons, COVID-19 Vaccination Efforts Commended,
 https://www.bop.gov/resources/news/20210116_covid_vaccine_efforts_commended.jsp
 (Jan. 16, 2021).
        30
             Id.
        31
             Id.
                                             -5-
